Title: To Thomas Jefferson from John Hamilton Moore, 12 July 1805
From: Moore, John Hamilton
To: Jefferson, Thomas


                  
                     Sir 
                     
                     London July 12. 1805
                  
                  The last Charts I did of North America I dedicated to the late General Washington who sent me polite answers; as you now preside at the head of the Congress, I have taken the liberty of this Chart to you, they are done with an intent to connect the Navigation of North America with the West Indies, and I trust they will be found useful—
                  I am Sir with the greatest Respect Your Obedt Servant
                  
                     J. Hamilton Moore 
                     
                  
               